    
Exhibit 10.63









--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

made by

CARGO AIRCRAFT MANAGEMENT, INC.

and certain of its Affiliates

in favor of

SUNTRUST BANK,
as Administrative Agent

Dated as of November 9, 2018



--------------------------------------------------------------------------------





LEGAL02/38440571v2

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Section 1.
DEFINED TERMS    4

1.1.
Definitions    4

1.2.
Other Definitional Provisions    7

Section 2.
GUARANTEE    7

2.1.
Guarantee    7

2.2.
Right of Contribution    8

2.3.
No Subrogation    8

2.4.
Amendments, etc., with respect to the Borrower Obligations    8

2.5.
Guarantee Absolute and Unconditional    9

2.6.
Reinstatement    10

2.7.
Payments    10

Section 3.
GRANT OF SECURITY INTEREST    10

Section 4.
REPRESENTATIONS AND WARRANTIES    10

4.1.
Title; No Other Liens    10

4.2.
Perfected First Priority Liens    11

4.3.
Jurisdiction of Organization    11

4.4.
Restricted Capital Stock and Restricted Accounts    11

4.5.
Aircraft.    11

4.6.
Cape Town Convention.    11

Section 5.
COVENANTS    12

5.1.
Maintenance of Insurance    12

5.2.
Maintenance of Perfected Security Interest; Further Documentation    12

5.3.
Changes in Locations, Name, etc.    12

5.4.
Notices    13

5.5.
Restricted Capital Stock and Restricted Accounts    13

5.6.
Aircraft    13

5.7.
Further Assurances.    14

5.8.
Cape Town Convention    15

5.9.
Deregistration    15

Section 6.
REMEDIAL PROVISIONS    15

6.1.
Proceeds to be Turned Over to Administrative Agent    15

6.2.
Application of Proceeds    15

6.3.
Code and Other Remedies    16

6.4.
Deficiency    17

6.5.
Maintenance of United States Citizenship of Grantors    17

Section 7.
THE ADMINISTRATIVE AGENT    17

7.1.
Administrative Agent’s Appointment as Attorney-in-Fact, etc.    17

7.2.
Duty of Administrative Agent    19



2
LEGAL02/38440571v3

--------------------------------------------------------------------------------

Page


7.3.
Filing of Financing Statements    19

7.4.
Authority of Administrative Agent    19

Section 8.
MISCELLANEOUS    20

8.1.
Amendments in Writing    20

8.2.
Notices    20

8.3.
No Waiver by Course of Conduct; Cumulative Remedies    20

8.4.
Enforcement Expenses; Indemnification    20

8.5.
Successors and Assigns    21

8.6.
Setoff    21

8.7.
Counterparts    21

8.8.
Severability    21

8.9.
Section Headings    22

8.10.
Integration    22

8.11.
GOVERNING LAW    22

8.12.
Submission To Jurisdiction; Waivers    22

8.13.
Acknowledgments    23

8.14.
Additional Grantors    23

8.15.
Releases    23

8.16.
Subordination    23

8.17.
WAIVER OF JURY TRIAL    25

8.18.
Cape Town Convention    25

8.19.
Keepwell    25

8.20.
Amendment and Restatement; No Novation    26



SCHEDULES
Schedule 1
Qualified Aircraft in Collateral Pool

Schedule 2
Jurisdictions of Organization

Schedule 3
Notice Addresses



ANNEX
Annex 1
Form of Assumption Agreement







3
LEGAL02/38440571v3

--------------------------------------------------------------------------------








THIS SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT (this
“Agreement”) dated as of November 9, 2018, made by each of the signatories
hereto (together with any other entity that may become a party hereto as
provided herein, the “Grantors”), in favor of SUNTRUST BANK, as administrative
agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined below).
W I T N E S S E T H:
WHEREAS, Cargo Aircraft Management, Inc., a Florida corporation (the
“Borrower”), Air Transport Services Group, Inc., a Delaware corporation
(“Holdings”), the Lenders and the Administrative Agent have entered into that
certain Second Amended and Restated Credit Agreement, dated as of the date
hereof (as amended, restated, supplemented, replaced, increased, refinanced or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lenders have severally agreed to make extensions of credit to the Borrower
upon the terms and subject to the conditions set forth therein;
WHEREAS, Holdings and the Borrower are members of an affiliated group of
companies that includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;
WHEREAS, Holdings, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, and in order to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and in order to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:
Section 1.DEFINED TERMS
1.1.    Definitions
. (a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
(b)    The following terms shall have the following meanings:


4
LEGAL02/38440571v3

--------------------------------------------------------------------------------









“Agreement”: this Second Amended and Restated Guarantee and Collateral
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.
“Aircraft Grantor”: any Grantor that has any right, title or interest in or to
any Aircraft.
“Aircraft Object”: shall have the meaning assigned to the term “aircraft object”
in the Cape Town Convention.
“Associated Rights”: shall have the meaning assigned to the term “associated
rights” in the Cape Town Convention.
“Borrower Obligations”: the collective reference to (a) all amounts owing by the
Borrower to the Administrative Agent, the Letter of Credit Issuer, any Lender
(including the Swingline Lender) or the Joint Lead Arrangers pursuant to or in
connection with this Agreement or any other Credit Document or otherwise with
respect to any Loan or Letter of Credit including, without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Letter of Credit Issuer and any Lender (including the Swingline
Lender) incurred pursuant to this Agreement, the Credit Agreement or any other
Credit Document), whether direct or indirect, absolute or contingent, liquidated
or unliquidated, now existing or hereafter arising hereunder or thereunder, (b)
all Hedging Obligations owed by the Borrower to any Lender-Related Hedge
Provider, and (c) all Bank Product Obligations of the Borrower, together with
all renewals, extensions, modifications or refinancings of any of the foregoing.
“Citizenship Requirements”: as defined in Section 6.5.
“Collateral”: as defined in Section 3.
“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1.
“Contract of Sale”: shall have the meaning assigned to the term “contract of
sale” in the Cape Town Convention.
“Contracting State”: shall have the meaning assigned thereto in the Cape Town
Convention.
“Existing Guarantee and Collateral Agreement”: that certain Guarantee and
Collateral Agreement dated as of May 9, 2011, made by each of the signatories
from time to time party thereto as “Grantors”, in favor of the Administrative
Agent for the benefit of the Secured Parties (as defined therein), as amended
and restated pursuant to that certain Amended and Restated Guarantee and
Collateral Agreement dated as of May 31, 2016, made by each of the


5
LEGAL02/38440571v3

--------------------------------------------------------------------------------









signatories from time to time party thereto as “Grantors”, in favor of the
Administrative Agent for the benefit of the Secured Parties (as defined
therein).
“Guarantor Obligations”: with respect to any Guarantor, (a) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Credit
Document, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Credit Document),
(b) all Hedging Obligations owed by such Guarantor to any Lender-Related Hedge
Provider and (c) all Bank Product Obligations of such Guarantor, together with
all renewals, extensions, modifications or refinancings of any of the foregoing.
“Guarantors”: the collective reference to each Grantor other than the Borrower.
“International Interest”: shall have the meaning assigned to the term
“international interest” in the Cape Town Convention.
“International Registry”: shall have the meaning assigned thereto in the Cape
Town Convention.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Obligations”: (i) in the case of the Borrower, the Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations; provided,
however, that “Obligations” shall not include any Excluded Swap Obligations.
“paid in full” and “payment in full”: paid in full in cash.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
“Prospective International Interest”: shall have the meaning assigned to the
term “prospective international interest” in the Cape Town Convention.
“Protocol”: the Protocol to the Convention on International Interests in Mobile
Equipment on Matters Specific to Aircraft Equipment, concluded in Cape Town,
South Africa, on November 16, 2001 (utilizing the English-language version
thereof).
“Restricted Accounts”: the Accounts of Holdings or any of its Subsidiaries.
“Restricted Capital Stock”: any Capital Stock of any of Holdings’ Subsidiaries.


6
LEGAL02/38440571v3

--------------------------------------------------------------------------------









“Secured Parties”: the Administrative Agent, the Lenders, the Letter of Credit
Issuer, the Lender-Related Hedge Providers and the Lender-Related Bank Product
Providers.
“Securities Act”: the Securities Act of 1933, as amended.
“Transportation Code”: Title 49 of the United States Code, as the same may be
amended, modified, restated or replaced from time to time.
1.2.    Other Definitional Provisions
. (a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
SECTION 2.    GUARANTEE
2.1.    Guarantee
. (a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, as a primary obligor and not merely as a surety, guarantees to the
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors and permitted indorsees, transferees and assigns, the
prompt and complete payment and performance by the Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Borrower Obligations.
(a)    Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
(b)    Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.
(c)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations shall have been satisfied by payment in full,
no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to


7
LEGAL02/38440571v3

--------------------------------------------------------------------------------









time during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations.
(d)    Except as provided in Section 8.15, no payment made by the Borrower, any
of the Guarantors, any other guarantor or any other Person or received or
collected by the Administrative Agent or any Lender from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any setoff, appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit is outstanding and the Commitments are terminated.
2.2.    Right of Contribution
. Each Guarantor hereby agrees that to the extent that a Guarantor (other than
Holdings) shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.
2.3.    No Subrogation
. Notwithstanding any payment made by any Guarantor hereunder or any setoff or
application of funds of any Guarantor by the Administrative Agent or any Lender,
no Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against the Borrower or any other Guarantor
or any collateral security, guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Borrower Obligations,
nor shall any Guarantor seek any contribution or reimbursement from the Borrower
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lenders by the
Borrower on account of the Borrower Obligations are paid in full, no Letter of
Credit is outstanding and the Commitments are terminated. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Borrower Obligations shall not have been paid in full, such amount shall
be held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the


8
LEGAL02/38440571v3

--------------------------------------------------------------------------------









Administrative Agent may determine. For the avoidance of doubt, nothing in the
foregoing shall operate as a waiver of any subrogation rights.
2.4.    Amendments, etc., with respect to the Borrower Obligations
. To the fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon them or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and the Credit Agreement and
the other Credit Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may be) may reasonably deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Administrative Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.
2.5.    Guarantee Absolute and Unconditional
. To the fullest extent permitted by applicable law, each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2 (such acceptance on the part of the
Administrative Agent and the other Secured Parties being conclusively presumed
by their request for this Agreement and delivery of the same to the
Administrative Agent); the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. To the fullest extent
permitted by applicable law, each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Borrower Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Section 2,
to the fullest extent permitted by applicable law, shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Credit
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any


9
LEGAL02/38440571v3

--------------------------------------------------------------------------------









defense, setoff or counterclaim (other than a defense of payment or performance)
which may at any time be available to or be asserted by the Borrower or any
other Person against the Administrative Agent or any Lender or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, the Administrative
Agent or any Lender may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
the Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.
2.6.    Reinstatement
. The guarantee contained in this Section 2 shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
2.7.    Payments
. Each Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without setoff or counterclaim in Dollars at the Payment
Office.
SECTION 3.    GRANT OF SECURITY INTEREST
Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired or created by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (wherever located, collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:


10
LEGAL02/38440571v3

--------------------------------------------------------------------------------









(a)    all Aircraft listed on Schedule 1 (or on any additions or supplements to
such schedule);
(b)    all Aircraft at any time included in the Collateral Pool;
(c)    all rights, powers and benefits under (i) the Closing Date Acquisition
Agreement and (ii) the Guarantees (as defined in the Closing Date Acquisition
Agreement); and
(d)    to the extent not otherwise included, substitutions, replacements,
accessions, products and other Proceeds (including, without limitation,
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) of any or all of the foregoing and all collateral security,
guarantees and other supporting obligations given with respect to any of the
foregoing.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each of the other Secured Parties that:
4.1.    Title; No Other Liens
. Except for the security interest granted to the Administrative Agent for the
ratable benefit of the Secured Parties pursuant to this Agreement and the
Permitted Liens, such Grantor owns each item of the Collateral free and clear of
any and all Liens. No effective financing statement, security agreement or other
public notice with respect to all or any part of the Collateral is on file, of
record or registered in any public office or is of record under the Cape Town
Convention, except such as have been filed in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, pursuant to this Agreement or as
are expressly permitted by the Credit Agreement or as to which documentation to
terminate the same shall have been delivered to the Administrative Agent.
4.2.    Perfected First Priority Liens
. The security interests granted pursuant to this Agreement (i) upon the filing
of financing statements for the Grantors, the filing with the FAA of Aircraft
Security Agreements (which may be amended and restated Aircraft Security
Agreements) covering the Aircraft included in the Collateral, and the
registration of such Liens with respect to each airframe of the Aircraft
included in the Collateral and its Engines with the “International Registry” (as
defined under the Cape Town Convention), will constitute valid perfected
security interests in all of the Collateral in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for such Grantor’s Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor, to the extent the security interest therein may be
perfected by filing, recording or registration in the United States pursuant to
the New York UCC or the rules and regulations of the FAA and (ii) are prior to
all other Liens on the Collateral in existence on


11
LEGAL02/38440571v3

--------------------------------------------------------------------------------









the date hereof except for Permitted Liens which have priority over the Liens on
the Collateral by operation of law (including the priority rules under the New
York UCC) or which are expressly permitted pursuant to Section 9.3 of the Credit
Agreement to be prior to the security interests granted pursuant to this
Agreement.
4.3.    Jurisdiction of Organization
. On the date hereof, such Grantor’s jurisdiction of organization and
identification number from the jurisdiction of organization (if any) are
specified on Schedule 2. Such Grantor has furnished to the Administrative Agent
a certified charter, certificate of incorporation or other organization document
and a good standing certificate as of a date which is recent to the date hereof.
4.4.    Restricted Capital Stock and Restricted Accounts
(a)    . All Restricted Capital Stock and all Restricted Accounts are free of
any and all Liens or options in favor of any other Person, except Permitted
Liens.
4.5.    Aircraft.
As of the date hereof, Schedule 1 lists all Qualified Aircraft included in the
Collateral Pool, including the following information for each such Aircraft: (a)
the owner, (b) the make, model, serial number and registration number of each
applicable airframe, and (c) the make, model, serial number, if less than 550
horsepower, the takeoff horsepower rating, of each Engine attached to each
applicable airframe. Such schedule also includes the primary location and base
of operations for each of the foregoing. Each Grantor that owns all such
Qualified Aircraft are registered pursuant to the Cape Town Convention. The
Borrower shall update Schedule 1 concurrently with any addition of any Qualified
Aircraft to the Collateral Pool, and the above representations shall be deemed
to be remade at such time with respect to all Qualified Aircraft included in the
Collateral Pool.
4.6.    Cape Town Convention.
At the time of conclusion of this Agreement or any lease related to a Qualified
Aircraft, each Aircraft Grantor is, or will be, "situated" (as the phrase is
used in the Cape Town Convention) in the United States. The United States is a
Contracting State to the Cape Town Convention. Each airframe relating to a
Qualified Aircraft and each related Engine constitutes an Aircraft Object under
the Cape Town Convention. Each Aircraft Grantor has the “power to dispose” (as
the phrase is used in the Cape Town Convention) of each related airframe
relating to a Qualified Aircraft and each related Engine. No Grantor has issued
a de-registration power of attorney or an irrevocable de-registration and export
request authorisation with respect to a Qualified Aircraft to any person other
than the Administrative Agent.


SECTION 5.    COVENANTS
Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have


12
LEGAL02/38440571v3

--------------------------------------------------------------------------------









been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:
5.1.    Maintenance of Insurance
. Such Grantor will maintain or caused to be maintained the insurance required
by Section 8.3 of the Credit Agreement.
5.2.    Maintenance of Perfected Security Interest; Further Documentation
. (a) Such Grantor shall take all actions reasonably requested by the
Administrative Agent to maintain the security interest created by this Agreement
as a security interest having at least the perfection and priority described in
Section 4.2 and shall take all actions reasonably requested by the
Administrative Agent to defend such security interest against the claims and
demands of all Persons whomsoever, subject in each case to Liens permitted by
the Credit Agreement and to the rights of such Grantor under the Credit
Documents to dispose of the Collateral.
(b)    Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.
(c)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, filing any financing or continuation statements
under the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby.
5.3.    Changes in Locations, Name, etc.
Such Grantor will not, except upon 10 days’ prior written notice to the
Administrative Agent (or such shorter notice as shall be reasonably satisfactory
to the Administrative Agent) and delivery to the Administrative Agent of all
additional financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein, (i) change its jurisdiction of
organization from that referred to in Section 4.3 or (ii) change its name.
5.4.    Notices
. Such Grantor will advise the Administrative Agent promptly, in reasonable
detail, of:


13
LEGAL02/38440571v3

--------------------------------------------------------------------------------









(a)    any Lien (other than security interests created hereby or Permitted
Liens) on any of the Collateral which could affect the ability of the
Administrative Agent to exercise any of its remedies hereunder; and
(b)    the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
5.5.    Restricted Capital Stock and Restricted Accounts
. Without the prior written consent of the Administrative Agent, such Grantor
shall not (i) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, any Restricted Capital Stock or Restricted
Accounts (except pursuant to a transaction expressly permitted by Section 9.2 of
the Credit Agreement), or (ii) create, incur or permit to exist any Lien or
option in favor of, or any claim of any Person with respect to, any Restricted
Capital Stock or Restricted Accounts, or any interest therein, except for
Permitted Liens.
5.6.    Aircraft
. (a) Except as expressly permitted by the terms of the Credit Documents or
otherwise agreed by the Administrative Agent in its sole discretion, such
Grantor shall cause all Qualified Aircraft to be duly registered in its name by
the FAA, and such Aircraft shall at all times be subject to United States
registration and bear United States registration markings, and shall take no
action that shall cause or permit any Aircraft to fail to be so registered, and
in the event any Aircraft is not so registered, take all necessary action to
cause such Aircraft to be registered as provided above; provided, that the
foregoing shall not apply to the extent the use or operation of such Aircraft
does not require such registration. In addition, such Grantor that owns
Qualified Aircraft shall at all times be registered pursuant to the Cape Town
Convention.
(b)    Such Grantor shall maintain, service, repair, overhaul and test, or shall
cause to be maintained, serviced, repaired, overhauled or tested, all Qualified
Aircraft in accordance with any Material Contracts applicable thereto and so as
to keep such Aircraft in good operating condition, ordinary wear and tear
excepted, and in such condition as may be necessary to enable the airworthiness
certification of such Aircraft to be maintained in good standing at all times
under the Transportation Code and all FAA regulations thereunder. Each Grantor
shall maintain, or cause to be maintained, all records, logs and other materials
required to be maintained in respect of all Qualified Aircraft by the
Transportation Code, FAA regulations thereunder, the FAA or any other
Governmental Authority, and shall promptly furnish to the Administrative Agent
such information as the Administrative Agent may reasonably request with respect
thereto.
(c)    The Qualified Aircraft shall at all times be used solely for commercial
or business purposes (including, without limitation, dry leases); provided,
however, that such Aircraft may be used as part of Civilian Reserve Air Fleet.
No Grantor will permit any Qualified Aircraft to be maintained, used or operated
in violation of any insurance policy provisions, any Material Contract or any
Requirement of Law of any Governmental Authority having jurisdiction (domestic
or foreign), including without limitation the FAA, or in violation of any


14
LEGAL02/38440571v3

--------------------------------------------------------------------------------









airworthiness certificate, license, registration or operating certificate
relating to such Aircraft and issued by any such Governmental Authority, nor
will any Grantor suffer any such Aircraft to be so maintained, used or operated.
No Grantor will operate or suffer any Qualified Aircraft to be operated except
within the geographical limits set forth in applicable insurance policies or
operating certificates, whichever may be the more restrictive. In the event that
any Requirement of Law requires alteration or modification of any Aircraft, the
Grantors will conform thereto or obtain conformance therewith at no expense to
the Administrative Agent. The Grantors will permit or require each Qualified
Aircraft to be operated only by (i) pilots, appropriately qualified and
licensed, considering the particular authorized business or commercial purpose
involved and (ii) appropriately qualified and licensed mechanics, but only in
connection with taxi operations, and will permit each Qualified Aircraft to be
maintained only by duly licensed and qualified mechanics or others as permitted
by any Aviation Authority with jurisdiction over such maintenance. Without
limiting the generality of the foregoing, Grantors will not operate or locate
any Qualified Aircraft or suffer such Aircraft to be operated or located in any
recognized or, in any Grantor’s reasonable judgment, threatened area of
hostilities, unless such operation is within the scope of such Grantor’s
insurance coverage or in connection with a contract with the government of the
United States of America pursuant to which said government has assumed liability
for all damage, loss, destruction or failure to return possession of such
Aircraft at the expiration of the term of such contract as well as for any
injury to person or damage to property of others.
(d)    Grantors shall not change the primary location or primary base of
operations of any Qualified Aircraft included in the Collateral Pool from the
locations set forth on Schedule 1 other than with at least 10 Business Days’
prior written notice to the Administrative Agent.
(e)    Such Grantor will not permit the Qualified Aircraft owned or leased by it
to be landed except at established and properly maintained airports and runways
except when reasonably necessary as a precautionary measure or in an emergency
in order to prevent the probable occurrence of damage to such Aircraft or injury
to persons.
5.7.    Further Assurances.
Each Grantor shall furnish to the Administrative Agent from time to time upon
request statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail and in
form and substance reasonably satisfactory to the Administrative Agent. Further,
at any time and from time to time, at the request of the Administrative Agent,
and at the sole expense of such Grantor, each Grantor shall promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further action as the Secured Parties may reasonably request for
the purpose of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted, including, but not limited to, (i) the
filing of any financing or continuation statement under the UCC (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and/or (ii) the registration of any interest,
assignment or subordination with the International Registry to preserve,
protect, perfect or establish priority in respect of any Aircraft Object or
Associated


15
LEGAL02/38440571v3

--------------------------------------------------------------------------------









Right covered by or related to this Agreement, the Administrative Agent may from
time to time reasonably deem necessary.


5.8.    Cape Town Convention
. Each Aircraft Grantor hereby covenants to establish and maintain a valid and
existing account with the International Registry. Each Aircraft Grantor further
covenants to maintain its location in a Contracting State absent the written
consent of the Administrative Agent and such Aircraft Grantor agrees that an
International Interest shall be registered on the International Registry with
respect to each Engine, regardless of whether it is installed on a Qualified
Aircraft. Each Aircraft Grantor further covenants not to register any other
International Interest, Prospective International Interest or Contract of Sale
relating to a Qualified Aircraft or related Engine (other than Permitted Liens)
absent the written consent of the Administrative Agent.
5.9.    Deregistration
. Each Aircraft Grantor hereby covenants that immediately upon the
Administrative Agent’s request (which request may only follow the occurrence and
continuation of an Event of Default), it will immediately (i) if the related
Qualified Aircraft is registered with the FAA, send a written request to the FAA
to cancel the registration of such Qualified Aircraft and will further provide
any and all evidence and documentation required by the FAA to effect such
cancellation, or (ii) if the related Qualified Aircraft is registered with any
Aviation Authority other than the FAA, if applicable under the Cape Town
Convention, lodge an irrevocable de-registration and export request
authorisation with such Aviation Authority appointing the Administrative Agent
as “authorised party” therein and will further cooperate with the Administrative
Agent to effect deregistration and export of such Qualified Aircraft upon
request.
SECTION 6.    REMEDIAL PROVISIONS
If any Event of Default shall have occurred and be continuing under Section 10
of the Credit Agreement, the Administrative Agent may exercise in respect of the
Collateral any of the following rights and remedies:


6.1.    Proceeds to be Turned Over to Administrative Agent
. If the Administrative Agent so requests, all Proceeds received by any Grantor
consisting of cash, checks and Cash Equivalents shall be held by such Grantor in
trust for the Administrative Agent and the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Administrative Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Administrative
Agent and the Secured Parties) shall continue to be


16
LEGAL02/38440571v3

--------------------------------------------------------------------------------









held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 6.2.
6.2.    Application of Proceeds
. If an Event of Default shall have occurred or be continuing, the
Administrative Agent may (and shall at the request of the Required Lenders)
apply any payments received by it under any of the Credit Documents and all or
any part of Proceeds required to be included in Collateral held in any
Collateral Account in payment of the Obligations as set forth in Section 10.14
of the Credit Agreement.


6.3.    Code and Other Remedies
. The Administrative Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC,
the Cape Town Convention (including, but not limited to, all rights and remedies
under Chapter III of the Cape Town Convention and Chapter II of the Protocol) or
any other applicable law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may reasonably deem advisable and
at such prices as it may reasonably deem best, for cash or on credit or for
future delivery without assumption of any credit risk; provided that the
Administrative Agent shall notify the relevant Grantor at least ten (10)
Business Days prior to the date of such sale or disposition (which each Grantor
agrees is commercially reasonable and for the purposes of the Cape Town
Convention shall be deemed to satisfy the requirement of "reasonable prior
notice" specified in Article 8(4) of the Cape Town Convention). The
Administrative Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places that the Administrative Agent shall reasonably
select at the sole cost and expense of the relevant Grantor, whether at such
Grantor’s premises or elsewhere. The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.3, after deducting
all reasonable out-of-pocket costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations in accordance with Section 6.2 hereof, and
only after such application and


17
LEGAL02/38440571v3

--------------------------------------------------------------------------------









after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. To the
extent permitted by applicable law, each Grantor and the Administrative Agent
agree that the Administrative Agent shall not be required to provide notice to
any Grantor as set forth in Article IX(6) of the Protocol in connection with a
proposal to procure the de-registration and export of a Qualified Aircraft
without court order. Each Aircraft Grantor expressly agrees to permit the
Administrative Agent to obtain from any applicable court, pending final
determination of any claim resulting from an Event of Default, speedy relief in
the form of any of the orders specified in Article 13 of the Cape Town
Convention and Article X of the Protocol as the Administrative Agent shall
determine in its sole and absolute discretion, subject to any procedural
requirements prescribed by applicable law. Each Grantor hereby consents to the
exercise by the Administrative Agent of the remedies granted herein and the Cape
Town Convention. Each Grantor acknowledges and agrees that the Administrative
Agent may exercise such of the foregoing remedies as it shall determine in its
sole discretion and none of the foregoing remedies is manifestly unreasonable.
To the extent permitted by applicable law, each Grantor and the Administrative
Agent agree that paragraph 2 of Article 13 of the Cape Town Convention shall not
apply to this Agreement or to the exercise of any remedy by the Administrative
Agent under this Agreement or the Cape Town Convention. Following an occurrence
of an Event of Default, the relevant Aircraft Grantor agrees to immediately
discharge, upon demand by the Administrative Agent, any registrations made with
the International Registry in its favor.
6.4.    Deficiency
. Each Grantor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay its
Obligations and the reasonable fees and disbursements of any attorneys employed
by the Administrative Agent or any Lender to collect such deficiency.
6.5.    Maintenance of United States Citizenship of Grantors
. The parties hereto acknowledge that each Grantor that is granting a security
interest in Aircraft is a citizen of the United States as defined under the
United States Code, Title 49 (Transportation), Section 40102(a)(15).
Notwithstanding any other provision of this Agreement, the Administrative Agent
agrees to exercise its rights and remedies under this Agreement in a manner that
complies in all material respects at all times, and each Grantor hereby agrees
that it will comply at all times, with the United States citizenship
requirements of the above-mentioned laws and regulations and any successor
provisions thereto (the “Citizenship Requirements”). Any exercise by the
Administrative Agent of such rights shall be void ab initio and unenforceable to
the extent that such exercise would result in contravention of or failure to
meet the Citizenship Requirements.  Nothing in this Section shall in any way
affect or impair the Lien of the Administrative Agent, for the benefit of the
Lenders, in the Collateral or the exercise by the Administrative Agent of its
rights and remedies under this Agreement, any Aircraft Security Agreement filed
with the FAA, so long as such exercise is in compliance with the


18
LEGAL02/38440571v3

--------------------------------------------------------------------------------









Citizenship Requirements, or any other security agreement or document required
in connection with an Aircraft registered with any other Aviation Authority. 
Further, nothing in this Section shall give rise to any claims, causes of action
or other rights in favor of any Grantor against the Administrative Agent or any
Lender.
SECTION 7.    THE ADMINISTRATIVE AGENT
7.1.    Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, subject
to the last sentence of this clause (a), as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of such Grantor
and in the name of such Grantor or in its own name, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Proceeds and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due with respect to any Proceeds
whenever payable;
(ii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iii)    execute, in connection with any sale provided for in Section 6.3, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
(iv)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or


19
LEGAL02/38440571v3

--------------------------------------------------------------------------------









proceeding and, in connection therewith, give such discharges or releases as the
Administrative Agent may reasonably deem appropriate; and (7) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Administrative Agent
were the absolute owner thereof for all purposes, and do, at the Administrative
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Administrative Agent deems necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent’s and the
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless a Default or an Event of
Default shall have occurred.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The reasonable out-of-pocket expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon at a rate per annum equal to the highest rate per
annum at which interest would then be payable on any category of past due Loans
under the Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to the Administrative Agent on demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
7.2.    Duty of Administrative Agent
. The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9‑207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Administrative Agent deals with similar property for its own
account. Neither the Administrative Agent, any Lender nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Administrative Agent and the Secured Parties hereunder
are solely to protect the Administrative Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross


20
LEGAL02/38440571v3

--------------------------------------------------------------------------------









negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.
7.3.    Filing of Financing Statements
. Pursuant to any applicable law, each Grantor authorizes the Administrative
Agent to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral without the signature of
such Grantor in such form and in such offices as the Administrative Agent
determines appropriate to perfect the security interests of the Administrative
Agent under this Agreement. Each Grantor hereby ratifies and authorizes the
filing by the Administrative Agent of any financing statement with respect to
the Collateral made prior to the date hereof.
7.4.    Authority of Administrative Agent
. Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the Secured Parties, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
SECTION 8.    MISCELLANEOUS
8.1.    Amendments in Writing
. None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 12.12 of
the Credit Agreement.
8.2.    Notices
. All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 12.3
of the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 3.
8.3.    No Waiver by Course of Conduct; Cumulative Remedies
. Neither the Administrative Agent nor any Lender shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, power or privilege hereunder shall operate as a waiver thereof.


21
LEGAL02/38440571v3

--------------------------------------------------------------------------------









No single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Administrative Agent or any Lender of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such Lender would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
8.4.    Enforcement Expenses; Indemnification
. (a) Each Guarantor agrees to pay or reimburse each Lender and the
Administrative Agent for all its out‑of‑pocket costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Credit Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel to the Administrative Agent.
(b)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
(c)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 12.1 of the Credit
Agreement.
(d)    The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.
8.5.    Successors and Assigns
. This Agreement shall be binding upon the permitted successors and assigns of
each Grantor and shall inure to the benefit of the Administrative Agent, the
Letter of Credit Issuer and the Secured Parties and their permitted successors
and assigns; provided that no Grantor may, except pursuant to a merger or
consolidation expressly permitted by Section 9.2 of the Credit Agreement,
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.
8.6.    Setoff
. In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, during the
continuance of an Event of


22
LEGAL02/38440571v3

--------------------------------------------------------------------------------









Default, the Administrative Agent and each Lender is hereby authorized at any
time or from time to time, without presentment, demand, protest or other notice
of any kind to any Grantor, any such notice being hereby expressly waived by
each Grantor to the fullest extent permitted by applicable law, to set off and
to appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by the Administrative Agent or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent or such Lender wherever located) to or for the credit or
the account of any Grantor against and on account of the Obligations of such
Grantor then due and payable to the Administrative Agent or such Lender under
this Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations of the Borrower purchased by such
Lender pursuant to Section 12.4(b) of the Credit Agreement, and all other claims
of any nature or description then due and payable arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent or such Lender shall have made any demand hereunder and
although said deposits or Indebtedness owing by the Administrative Agent or such
Lender, or any of them, shall be contingent or unmatured. The Administrative
Agent and each Lender shall notify such Grantor promptly of any such setoff and
the application made by the Administrative Agent or such Lender of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent
and each Lender under this Section 8.6 are in addition to other rights and
remedies (including, without limitation, other rights of setoff) which the
Administrative Agent or such Lender may have.
8.7.    Counterparts
. This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
8.8.    Severability
. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.9.    Section Headings
. The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.
8.10.    Integration
. This Agreement and the other Credit Documents represent the agreement of the
Grantors, the Administrative Agent and the Secured Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the


23
LEGAL02/38440571v3

--------------------------------------------------------------------------------









Administrative Agent or any Lender relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Credit Documents.
8.11.    GOVERNING LAW
. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.12.    Submission To Jurisdiction; Waivers
. Each Grantor hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non‑exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and of any state court of the State of New York located in the Borough of
New York and any appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.12 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; and
(f)    agrees that the Supreme Court of the State of New York, County of New
York and/or the United States District Court for the Southern District of New
York shall have exclusive jurisdiction in respect of any claim, action or suit
arising under or in connection with the Cape Town Convention, subject in all
respects to the terms of Article 43 of the Cape Town Convention granting
jurisdiction for certain matters to the courts of a Contracting State on the
territory of which the airframe relating to any Qualified Aircraft or any
related Engine is located and subject to the terms of Article 44 of the Cape
Town Convention with respect to jurisdiction over the International Registry.
Each Grantor further agrees that, without the prior written consent of the
Administrative Agent, it will not initiate any suit, action or proceeding
arising under or relating to the Cape Town Convention, in respect of (x) the
airframe relating to any


24
LEGAL02/38440571v3

--------------------------------------------------------------------------------









Qualified Aircraft or its related Engines or (y) any of the transactions
contemplated under the Credit Documents, in any court other than the courts
referred to in this Section 8.12(f).
8.13.    Acknowledgments
. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents to which it is a party;
(b)    neither the Administrative Agent, the Letter of Credit Issuer nor any
Lender, in such capacity, has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Credit Documents, and the relationship between the Grantors, on the one hand,
and the Administrative Agent and the Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
8.14.    Additional Grantors
. Each Subsidiary of Holdings that is required to become a party to this
Agreement pursuant to Section 8.10 of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.
8.15.    Releases
. (a) At such time as the Loans, the Reimbursement Obligations and the other
Obligations shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.
(b)    If any of the Collateral shall be released as expressly permitted by
Section 8.10(c) of the Credit Agreement, then (i) the Liens created hereby on
such Collateral shall automatically be released and (ii) the Administrative
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral.
8.16.    Subordination


25
LEGAL02/38440571v3

--------------------------------------------------------------------------------









. (a) As used herein, the term “Guarantor Claims” shall mean all debts and
obligations of the Borrower or any other Grantor to any Grantor, whether such
debts and obligations now exist or are hereafter incurred or arise, or whether
the obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been or may hereafter be created, or the manner in
which they have been or may hereafter be acquired. After the occurrence and
during the continuation of an Event of Default, no Grantor shall receive or
collect, directly or indirectly, from any obligor in respect thereof any amount
upon the Guarantor Claims.
(b)    In the event of receivership, bankruptcy, reorganization, arrangement,
debtor’s relief or other insolvency proceedings involving any Grantor, the
Administrative Agent on behalf of the Secured Parties shall have the right to
prove their claim in any proceeding, so as to establish their rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and payments which would otherwise be payable upon Guarantor Claims.
Each Grantor hereby assigns such dividends and payments to the Administrative
Agent for the benefit of the Secured Parties for application against the
Obligations as provided under Section 10.14 of the Credit Agreement. Should the
Administrative Agent or any other Secured Party receive, for application upon
the Obligations, any such dividend or payment which is otherwise payable to any
Grantor, and which, as between such Grantor, shall constitute a credit upon the
Guarantor Claims, then upon payment in full of the Obligations and termination
of all Commitments, the intended recipient shall become subrogated to the rights
of the Administrative Agent and the other Secured Parties to the extent that
such payments to the Administrative Agent and the other Secured Parties on the
Guarantor Claims have contributed toward the liquidation of the Obligations, and
such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if the Administrative Agent and the other Secured
Parties had not received dividends or payments upon the Guarantor Claims.
(c)    In the event that, notwithstanding Section 8.16(a) and Section 8.16(b),
any Grantor should receive any funds, payments, claims or distributions which
are prohibited by such Sections, then it agrees (i) to hold in trust for the
Administrative Agent and the other Secured Parties an amount equal to the amount
of all funds, payments, claims or distributions so received, and (ii) that it
shall have absolutely no dominion over the amount of such funds, payments,
claims or distributions except to pay them promptly to the Administrative Agent,
for the benefit of the Secured Parties; and each Grantor covenants promptly to
pay the same to the Administrative Agent.
(d)    Each Grantor agrees that, until the Obligations are paid in full and all
Commitments have terminated, any Liens securing payment of the Guarantor Claims
shall be and remain inferior and subordinate to any Liens securing payment of
the Obligations, regardless of whether such encumbrances in favor of such
Grantor, the Administrative Agent or any other Secured Party presently exist or
are hereafter created or attach. Without the prior written consent of the
Administrative Agent, no Grantor, during the period in which any of the
Obligations are outstanding and all Commitments have terminated, shall (i)
exercise or enforce any creditor’s right it may have against any debtor in
respect of the Guarantor Claims, or (ii) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or


26
LEGAL02/38440571v3

--------------------------------------------------------------------------------









otherwise, including, without limitation, the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.
(e)    Upon the request of the Administrative Agent, all promissory notes and
all accounts receivable ledgers or other evidence of the Guarantor Claims
accepted by or held by any Grantor shall contain a specific written notice
thereon that the indebtedness evidenced thereby is subordinated under the terms
of this Agreement.
8.17.    WAIVER OF JURY TRIAL
. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
8.18.    Cape Town Convention
. The parties hereto agree that for all purposes of the Cape Town Convention,
(i) this Agreement creates and constitutes a separate International Interest
with respect to each airframe relating to each Qualified Aircraft and each
related Engine listed on Schedule 1 hereto, (ii) each airframe relating to a
Qualified Aircraft and each related Engine listed on Schedule 1 hereto
constitutes an Aircraft Object, (iii) this Agreement constitutes an agreement
for registration with respect to each airframe relating to a Qualified Aircraft
listed on Schedule 1 hereto and (iv) this Agreement constitutes an assignment of
Associated Rights secured by or associated with the each airframe relating to a
Qualified Aircraft and each related Engine listed on Schedule 1 hereto, and each
Grantor and the Administrative Agent hereby acknowledge and agree that such
assignment shall be effective to assign any related International Interest for
all purposes of the Cape Town Convention. Except to the extent expressly
provided otherwise herein, any terms of this Agreement which expressly
incorporate any provisions of the Cape Town Convention shall prevail in the case
of any conflict with any other provision contained herein. Each of the parties
hereto acknowledges and agrees that for purposes of the Cape Town Convention (to
the extent applicable hereto) separate rights may exist with respect to the
airframe relating to an Aircraft and its Engines. The parties hereto further
agree that the choice of the law of the State of New York as the governing law
as set forth in Section 8.11 and the submission to the jurisdictions as set
forth in Section 8.12 have been made in accordance with Article VIII of the
Protocol and Article 42 of the Cape Town Convention, respectively.
8.19.    Keepwell
. (a)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under


27
LEGAL02/38440571v3

--------------------------------------------------------------------------------









this Agreement, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until this Agreement has been terminated pursuant to Section 2.1(d). Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.
(b)    For purposes of this Section 8.19, “Qualified ECP Guarantor” means, in
respect of any Swap Obligation, each Credit Party that has total assets
exceeding $10,000,000 at the time the relevant Guaranty or grant of the relevant
security interest becomes effective with respect to such Swap Obligation or such
other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another Person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
8.20.    Amendment and Restatement; No Novation
THE PARTIES HERETO EXPRESSLY ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT AMENDS
AND RESTATES IN ITS ENTIRETY THE EXISTING GUARANTEE AND COLLATERAL AGREEMENT.
THE PARTIES HERETO DO NOT INTEND THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY ANY
GRANTOR UNDER OR IN CONNECTION WITH THE EXISTING GUARANTEE AND COLLATERAL
AGREEMENT, THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.
Binding Upon Targets and Their Subsidiaries Only Upon Consummation of the
Closing Date Acquisition. The parties hereto expressly acknowledge and agree
that this Agreement shall not become binding on any of the Targets or any of
their respective Subsidiaries until such time as the Closing Date Acquisition
shall have been consummated in accordance with the terms of the Closing Date
Acquisition Documents.






[Signatures Appear on Following Page]


28
LEGAL02/38440571v3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Second Amended and
Restated Guarantee and Collateral Agreement to be duly executed and delivered as
of the date first above written.


CARGO AIRCRAFT MANAGEMENT, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary






ABX AIR, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, General Counsel & Secretary    




LGSTX DISTRIBUTION SERVICES, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary




AIRBORNE GLOBAL SOLUTIONS, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President & Secretary    






Annex 1-1
LEGAL02/38562054v1

--------------------------------------------------------------------------------











AIRBORNE MAINTENANCE AND ENGINEERING SERVICES, INC.




By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President & Secretary    




AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary    




AMES MATERIAL SERVICES INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary    




AIR TRANSPORT INTERNATIONAL, INC.






By:        /s/ James F. O’Grady                        
Name: James F. O’Grady    
Title: President    




CARGO AVIATION, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary    


Annex 1-2

--------------------------------------------------------------------------------









CARGO HOLDINGS INTERNATIONAL, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary    




LGSTX FUEL MANAGEMENT, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary    




LGSTX SERVICES, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Secretary    




AIR TRANSPORT SERVICES GROUP, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Chief Legal Officer & Secretary    






GLOBAL FLIGHT SOURCE, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary




Annex 1-3

--------------------------------------------------------------------------------









    
LGSTX CARGO SERVICES, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary






PEMCO WORLD AIR SERVICES, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary






OMNI AIR INTERNATIONAL, LLC






By:        /s/ Richard F. Corrado                        
Name: Richard F. Corrado    
Title: Vice President, Secretary






OMNI AVIATION LEASING, LLC






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary
















Annex 1-4

--------------------------------------------------------------------------------









T7 AVIATION LEASING, LLC






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary




ADVANCED FLIGHT SERVICES, LLC






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary






ATSG ACQUISITION I, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary






CAM ACQUISITION I, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary




CAM ACQUISITION II, INC.






By:        /s/ W. Joseph Payne                        
Name: W. Joseph Payne    
Title: Vice President, Secretary


Annex 1-5

--------------------------------------------------------------------------------









Annex 1 to
Second Amended and Restated Guarantee and Collateral Agreement
ASSUMPTION AGREEMENT, dated as of ________________, 20__, made by
______________________________, a ______________ corporation (the “Additional
Grantor”), in favor of SUNTRUST BANK, as administrative agent (in such capacity,
the “Administrative Agent”), for the lending and other financial institutions
(the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.
W I T N E S S E T H :
WHEREAS, CARGO AIRCRAFT MANAGEMENT, INC., a Florida corporation (the
“Borrower”), the Lenders and the Administrative Agent have entered into a Second
Amended and Restated Credit Agreement, dated as of November 9, 2018 (as amended,
modified, supplemented or restated from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower, Holdings and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Second Amended and Restated Guarantee and Collateral Agreement, dated as of
November 9, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in favor of the Administrative
Agent for the benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.10 of the
Credit Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder (including the guaranty obligations in Section 2 of the
Guaranty and Collateral Agreement) and further grants to the Administrative
Agent on behalf of the Secured Parties a security interest in the Collateral,
pursuant to Section 3 of the Guaranty and Collateral Agreement. The information
set forth in Annex 1-A hereto is hereby added to the information set forth in
the Schedules to the Guarantee and Collateral Agreement. The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Section 4 of the Guarantee and Collateral Agreement is true and
correct on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.


Annex 1-6

--------------------------------------------------------------------------------









2.    GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]




By:    ___________________________
Name:
Title:




    


















































Annex 1-7

--------------------------------------------------------------------------------



















Annex 1-A to
Assumption Agreement


Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3


























Annex 1-8

--------------------------------------------------------------------------------














Annex 1-9